


Exhibit 10.15
 
[Aegion Logo]


Date of Grant: February 18, 2015     
Employee:
Account Number:
Threshold/Target/Maximum No. of Performance Units:     




Performance Unit Agreement for Tier 0.0 - 2.0 Employees
(Award Pursuant to 2013 Employee Equity Incentive Plan)


This Agreement will certify that the employee named above (“you”) is awarded the
number of performance units shown above (“Performance Units”), effective as of
the date of grant set forth above (“Date of Grant”). Each Performance Unit
represents the obligation of Aegion Corporation (the “Company”) to transfer one
share of Class A common stock, par value $0.01 per share (“Common Stock”) to you
at the time provided in this Agreement. This award (the “Award”) is granted to
you pursuant to the 2013 Employee Equity Incentive Plan (the “Plan”) and the
Aegion Corporation 2011 Executive Performance Plan (the “EPP”), subject to the
terms, conditions and restrictions in the Plan, the EPP and those set forth
below. Any capitalized, but undefined, term used in this Agreement shall have
the meaning ascribed to it in the Plan or the EPP, as applicable. Your signature
below constitutes your acceptance of this Award, your agreement to abide by the
Company’s Code of Conduct and your acknowledgment of your agreement to all the
terms, conditions and restrictions contained in this Agreement including that
this Agreement is accepted and entered into in the State of Missouri. You must
return an executed copy of this Agreement to the Senior Vice President of Human
Resources, or such person’s designee, in Chesterfield, Missouri by ___________,
2015, where it will be accepted, or this Agreement shall be void. In addition,
except where prohibited by law, as a condition to the Award hereunder, you shall
be required to sign any confidentiality, non-solicitation and/or non-competition
agreement and/or acknowledegment of the Company’s right to recoup any incentive
compensation from you as may be required by the Company.




Accepted by Employee


-------------------------------------------


AEGION CORPORATION


-------------------------------------------


                                
Terms, Conditions and Restrictions


1.
Grant of Performance Units. Subject to the terms and conditions contained in
this Agreement, the Plan and the EPP, the Company hereby grants to you the
number of Performance Units designated above. The time between the Date of Grant
and the vesting of the Performance Units shall be referred to as the “Vesting
Period.”

2.
Performance Goals. The vesting of Performance Units is conditioned upon the
achievement by the Company of certain cumulative/average three-year performance
goals (“Performance Goals”), as established by the Compensation Committee of the
Board of Directors and the vesting of such Performance Units may not occur, in
whole or in part, if such Performance Goals are not achieved.

The cumulative/average Performance Goals for the period from January 1, 2015 to
December 31, 2107 (the “Performance Period”) applicable to this Award are set
forth in Appendix A to this Agreement.
3.
Vesting of Performance Units upon Achievement of Performance Goals. Performance
Units vest only upon the achievement of the cumulative/average Performance Goal
for the Performance Period as set forth in Appendix A.

The vesting of Performance Units is weighted so that 75% of the maximum
Performance Units subject to this Award will vest through the achievement of the
cumulative total shareholder return (“TSR”) Performance Goal (the “TSR Goal”)
for the Performance Period and 25% of the maximum Performance Units subject to
this Award will vest through achievement of the average return on invested
capital Performance Goal (the “ROIC Goal”) for the Performance Period, each as
set forth in Appendix A to this Agreement.




--------------------------------------------------------------------------------




The Compensation Committee has established cumulative/average threshold, target
and maximum levels for each of the TSR Goal and ROIC Goal for the Performance
Period as set forth in Appendix A. If the Company fails to achieve the threshold
levels for either of the TSR Goal or the ROIC Goal for the Performance Period,
no Performance Units attributable to that Performance Goal shall vest for the
Performance Period. If the Company achieves the threshold level of the TSR Goal
for the Performance Period, 18.75% of the maximum Performance Units under this
Agreement shall vest, and, if the Company achieves the target level of the TSR
Goal for the Performance Period, 37.5% of the maximum Performance Units under
this Agreement shall vest. If the Company achieves the threshold level for the
ROIC Goal for the Performance Period, 6.25% of the maximum Performance Units
under this Agreement shall vest, and, if the Company achieves the target level
for the ROIC Goal for the Performance Period, 12.5% of the maximum Performance
Units under this Agreement shall vest. If the Company achieves the maximum level
for the TSR Goal for the Performance Period, 75% of the maximum Performance
Units eligible under this Agreement shall vest, and if the Company achieves the
maximum level for the ROIC Goal for the Performance Period, 25% of the maximum
Performance Units under this Agreement shall vest.
To the extent that the Company achieves greater than the threshold level of any
Performance Goal but less than the target level of such Performance Goal, or
greater than the target level of any Performance Goal but less than the maximum
level of such Performance Goal, the number of Performance Units that shall vest
shall be calculated based on a straight-line, sliding scale using the vesting
levels between which the Company’s actual performance falls as the end points
for the calculation.
In the event of your death, the termination of your employment with the Company
as a result of your Disability (as defined below), or the termination of your
employment as a result of your retirement (retirement means your voluntary
termination of your employment with the Company and its subsidiaries following
(i) your attainment of the age of 55 with at least 10 years of full-time service
to the Company and/or its subsidiaries, (ii) your attainment of the age of 60
with at least five years of full-time service to the Company and/or its
subsidiaries, or (iii) your attainment of the age of 65 (with no minimum
full-time service requirements with the Company and/or its subsidiaries)), you
will be entitled to receive Performance Units if and to the extent that the
cumulative TSR Goal or the average ROIC Goal is achieved during the Performance
Period. If such is the case, the Performance Units that will vest and that you
will receive due to the achievement of one or both of the cumulative TSR Goal or
the average ROIC Goal will be determined in the same manner as set forth in the
immediately preceding paragraph of this Section 3 but will be reduced pro rata
to a percentage of that amount determined by dividing (i) the number of whole
months of your employment with the Company or a subsidiary thereof during the
Performance Period covered by this Agreement by (ii) 36.
For purposes of this Agreement, “Disability” shall mean that you are, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company.
For purposes of this Agreement, “ROIC” shall be defined as: (i) net operating
income after tax (using effective income tax rate) adjusted for the effect of
equity earnings/(losses) and noncontrolling interests; divided by (ii) total
assets less current, long term liabilities (excluding debt) and cash and cash
equivalents (unrestricted); provided, however, that any acquisitions made by the
Company during the Performance Period shall be ignored in the calculation of
ROIC.
The Compensation Committee shall have final authority with respect to the
determination of “ROIC” and, in exercising such authority, may consult with the
Company’s independent auditor and/or Audit Committee as it deems necessary and
advisable.
With respect to the TSR Goal, the Compensation Committee shall establish a peer
group of companies in the S&P 1500 Construction and Oil plus any of Aegion’s
current 19-company compensation peer group that are not included in the S&P 1500
Construction and Oil index (collectively, the “Custom Peer Group”). Companies
included in the Custom Peer Group shall be referred to as “Custom Peer
Companies”. The Custom Peer Group shall be adjusted at the end of the
Performance Period, in the discretion of the Compensation Committee, as follows:
(i)
In the event that, at any time during the Performance Period, a Custom Peer
Company is no longer included in the S&P 1500 Construction and Oil Index, such
company shall no longer be a Custom Peer Company, unless such Custom Peer
Company was in the Custom Peer Group by virtue of being in Aegion’s current
19-company compensation peer group.

(ii)
In the event of a merger, acquisition or business combination transaction of a
Custom Peer Company with or by another Custom Peer Company, the surviving entity
shall remain a Custom Peer Company, without adjustment to its financial or
market structure, provided that the surviving entity is still in the S&P 1500
Construction and Oil Index; provided, however, that if one or both of the Custom
Peer Group companies referred to in this subsection (ii) are not





--------------------------------------------------------------------------------




in the S&P 1500 Construction and Oil Index, the Compensation Committee shall
make a determination whether such surviving entity should appropriate remain in
the Custom Peer Group.
(iii)
In the event of a merger of a Custom Peer Company with or by an entity that is
not a Custom Peer Company, or the acquisition or business combination
transaction by a member of the Custom Peer Group of or with an entity that is
not a Custom Peer Company, in each case, where the Custom Peer Company is the
surviving entity, the surviving entity shall remain a Custom Peer Company,
without adjustment to its financial or market structure, provided that the
surviving entity is still in the S&P 1500 Construction and Oil Index; provided,
however, that if the Custom Peer Company involved in the merger, acquisition or
business combination transaction described in this subsection (iii) above is not
in the S&P 1500 Construction and Oil Index, the Compensation Committee shall
make a determination whether such surviving entity should appropriate remain in
the Custom Peer Group.

(iv) In the event of a merger or acquisition or business combination transaction
of a Custom Peer Company with or by an entity that is not a Custom Peer Company,
other form of “going private” transaction relating to any Custom Peer Company or
the liquidation of any Custom Peer Company, where such Custom Peer Company is
not the surviving entity or is otherwise no longer publicly traded, the company
shall no longer be a Custom Peer Company.
(v) In the event of a bankruptcy of a Custom Peer Company, such company shall
remain a Custom Peer Company, without adjustment to its financial or market
condition.
A TSR Goal shall be met if the Company’s Relative TSR Percentile Rank (as
defined below) exceeds such TSR Goal set forth on Appendix A.
“Company’s Relative TSR Percentile Rank” means the Company’s TSR Percentile Rank
relative to the companies in the Custom Peer Group as determined by the
Compensation Committee for the Performance Period.
“TSR Percentile Rank” means the percentile performance of the Company and each
of the companies in the Custom Peer Group based on the TSR for each such company
as determined by the Compensation Committee for the Performance Period.
The Company’s Relative TSR Percentile Rank will be calculated in a two-step
process. First, the TSR will be calculated for the Company and each company in
the Custom Peer Group. Then, the TSR Percentile Rank for the Company and each of
the companies in the Custom Peer Group will be determined. The TSR and the TSR
Percentile Rank will be determined by the Compensation Committee in accordance
with the formula and methods approved by the Compensation Committee, as
described below.
For purposes of this Award Agreement, the TSR of the Company and each of the
companies comprising the Custom Peer Group will be calculated as follows:
Ending Stock Price - Beginning Stock Price + Dividends Paid
Beginning Stock Price
The beginning and ending stock prices in the above formula for TSR will be
calculated using a trailing average approach (i.e., average of the closing stock
prices for 20 consecutive trading days prior to the beginning and end of the
Performance Period).
The above TSR formula assumes that dividends are paid and reinvested into
additional shares of common stock on their ex-dividend dates. TSR will be
adjusted for stock dividends, stock splits, spin-offs and other corporate
changes having a similar effect.
The percentile performance for determining the TSR Percentile Rank will be
measured using the Microsoft Excel function PERCENTRANK.
4.
Change in Control.

In the event of a Change in Control (as defined in this Section 4 below), the
successor organization (the “Successor”) may substitute an equivalent award for
the Performance Units (a “Substitute Equivalent Award”). A Substitute Equivalent
Award must (i) have a value at least equal to the “target” value of the
Performance Units being substituted as determined by the Compensation Committee
in its sole discretion; (ii) not be subject to any performance restrictions;
(iii) relate to a publicly-traded equity security of the Successor involved in
the Change in Control or another entity that is affiliated with the Company or
the Successor following the Change in Control; (iv) except as provided herein,
be the same type of award as the Performance Units; and (v) have other terms and
conditions, including the vesting provisions in the event of termination without
“Cause” (as defined in this Section 4 below) or for “Good Reason (as defined in
this Section 4 below), that are not less favorable to you than the terms and
conditions of the Performance Units, each as determined by the Compensation
Committee in its sole discretion.




--------------------------------------------------------------------------------




If a Substitute Equivalent Award is substituted for the Performance Units and
your employment with the Company and its subsidiaries (or the Successor and its
subsidiaries, as the case may be) is terminated by the Company or its
subsidiaries (or the Successor and its subsidiaries, as the case may be) without
Cause within two years of the Change of Control, or you terminate your
employment with the Company or its subsidiaries (or the Successor and its
subsidiaries, as the case may be) with Good Reason within two years of the
Change of Control, the Performance Units under the Substitute Equivalent Award
will immediately vest and be distributable to you upon such termination in an
amount equal to the number of Performance Units that would vest at the “target”
level for each of the Performance Goals (as set forth in Appendix A).
If a Substitute Equivalent Award is not substituted for the Performance Units by
the Successor upon a Change in Control, the Performance Units under this
Agreement will vest immediately and be distributable to you prior to such Change
in Control in an amount equal to the number of Performance Units that would vest
at the “target” level for each of the Performance Goals (as set forth in
Appendix A).
For purposes of this Agreement:
“Cause” shall mean:
(i)
breaching any employment, confidentiality, noncompete, nonsolicitation or other
agreement with the Company, any written Company policy relating to compliance
with laws (during employment) or any general undertaking or legal obligation to
the Company;

(i)
causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any employee, representative, consultant or other similar
person to terminate his/her relationship, or breach any agreement, with the
Company;

(ii)
causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any customer, supplier or other Company business contact to
withdraw, curtail or cancel its business with the Company; or

(iv)
failing or refusing to perform any stated duty or assignment, misconduct,
disloyalty, violating any Company policy or work rule, engaging in criminal
conduct in connection with your employment, being indicted or charged with any
crime constituting a felony or involving dishonesty or moral turpitude,
violating any term in this Agreement, unsatisfactory job performance, or any
other reason constituting cause within the meaning of Missouri common law.

a “Change in Control” shall mean:
(i) the acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; and/or
(ii)
the acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company; and/or

(iii)
a majority of the members of the Company’s board of directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; and/or

(iv)
one person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from the Company that have a total gross fair
market value (determined without regard to any liabilities associated with such
assets) equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions.

Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Internal Revenue Code (the “Code”).
“Good Reason” shall mean, without your express written consent, the occurrence
after a Change in Control of any one or more of the following:
(i)
a material reduction or alteration in the nature or status of your authorities,
duties, or responsibilities from those in





--------------------------------------------------------------------------------




effect as of 90 calendar days prior to the Change in Control, other than an
insubstantial and inadvertent act that is remedied by the Company or the
Successor promptly after receipt of notice thereof given by you;
(ii)
the Company’s or the Successor’s requiring you to be based at a location in
excess of 50 miles from the location of your principal job location or office in
effect as of 90 calendar days prior to the Change in Control, except for
required travel on the Company’s or the Successor’s business to an extent
substantially consistent with your then present business travel obligations;

(iii)
a material reduction by the Company or the Successor of your base salary in
effect as of 90 calendar days prior to the Change in Control; or

(iv)
the failure of the Company or the Successor to continue in effect any of the
Company’s short- and long-term incentive compensation plans, or employee benefit
or retirement plans, policies, practices, or other compensation arrangements in
which you participate taken as a whole unless such failure to continue the plan,
policy, practice, or arrangement pertains to all plan participants generally; or
the failure by the Company or the Successor to continue your participation
therein on substantially the same basis, both in terms of the amount of benefits
provided and the level of your participation relative to other participants, as
existed 90 calendar days prior to the Change in Control.

5.
Forfeiture of Performance Units. Any Performance Units that remain unvested
after the calculation of the cumulative TSR Goal or the average ROIC Goal for
the Performance Period or after distribution in connection with a Change in
Control (as set forth in Section 4 above) will be forfeited to and cancelled by
the Company. In addition, except as set forth in Section 4, all unvested
Performance Units will be forfeited and cancelled upon termination of your
employment with the Company and its majority-owned subsidiaries for any reason
unless the Performance Period in which the Performance Units are eligible to
vest has been completed and the Compensation Committee has yet to certify that
the Performance Goals have been achieved.

6.
Bookkeeping Account. The Company will record the maximum number of Performance
Units granted to you under this Agreement to a bookkeeping account for you (the
“Performance Unit Account”). Your Performance Unit Account will be adjusted from
time to time for any stock dividends, stock splits, and other transactions in
accordance with Section 9. The Performance Unit Account represents an unsecured
promise of the Company to deliver shares of Common Stock as and when the
Performance Units vest in accordance with this Agreement. Your rights to your
Performance Unit Account will be no greater than that of other general,
unsecured creditors of the Company.

7.
Distribution of Shares of Common Stock. When the Performance Units vest either
(i) upon certification by the Compensation Committee of the achievement of one
or both of the Performance Goals at the end of the Performance Period or (ii) in
connection with a Change in Control (as set forth in Section 4 above), the
number of shares of Common Stock equal to such vested Performance Units shall be
distributed as soon as practicable after the date of vesting to you (or your
beneficiary(ies) or personal representative, if you are deceased). Distributions
shall be made in shares of Common Stock, with fractional shares rounded up to
the nearest whole share. An amount payable on a date specified above shall be
paid as soon as administratively feasible after such date. The payment date may
be postponed further if calculation of the amount of the payment is not
administratively practicable due to events beyond your control, and the payment
is made in the first calendar year in which the calculation of the amount of the
payment is administratively practicable.

8.
Death Beneficiary Designation. You may designate a beneficiary or beneficiaries
(contingently, consecutively or successively) to receive shares of Common Stock,
if you die while Performance Units are held in your Performance Unit Account,
and the Company will distribute upon vesting of the Performance Units shares of
Common Stock equal in number to such vested Performance Units to your
beneficiary(ies).

You may designate a beneficiary or beneficiaries from time to time, and you may
change your designated beneficiary(ies). A beneficiary may be a trust. A
beneficiary designation must be made in writing in a form prescribed by the
Company and delivered to the Company while you are alive. If you do not have a
designated beneficiary surviving at the time of your death, any transfer of
shares of Common Stock will be made to your surviving spouse, if any, and if you
do not have a surviving spouse, then to your estate.
9.
Adjustments. Subject to Section 4 above, if there is any change in the Common
Stock by reason of stock dividends, split-ups, mergers, consolidations,
reorganizations, combinations or exchanges of shares or the like, the number of
Performance Units then credited to your Performance Unit Account shall be
adjusted appropriately so that the number of Performance Units reflected in your
Performance Unit Account after such an event shall equal the number of shares of
Common Stock a stockholder would own after such an event if the stockholder, at
the time such an event occurred, had owned shares of Common Stock equal to the
number of Performance Units reflected in your Performance Unit Account
immediately before such an event.





--------------------------------------------------------------------------------




10.
Limitation on Transfer. Your Performance Units are not transferable by you.
Except as may be required by U.S. federal income tax withholding provisions or
by the tax laws of any state or country, your interests (and the interests of
your beneficiaries, if any) under this Agreement are not subject to the claims
of your creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned, pledged, anticipated, or encumbered. Any attempt to sell,
transfer, alienate, assign, pledge, anticipate, encumber, charge or otherwise
dispose of any right to benefits payable hereunder shall be void and of no force
or effect and shall result in a forfeiture of all affected Performance Units.

11.
No Shareholder Rights. You will not have any stockholder rights, such as rights
to vote or to receive dividends or other distributions, with respect to any
Performance Units reflected in your Performance Unit Account until distribution
of shares of Common Stock after vesting of the Performance Units. You will have
only the adjustment rights provided in this Agreement.

12.
Securities Law. Shares of Common Stock will not be distributed under this
Agreement if such distribution would violate any U.S. federal or state or
non-U.S. securities laws. The Company may take appropriate action to achieve
compliance with those laws in connection with any distribution of Common Stock
to you.

13.
Taxes. The Compensation Committee (as defined in the Plan) may withhold delivery
of certificates for shares of Common Stock until you make satisfactory
arrangements to pay any withholding, transfer or other taxes due with respect to
the vesting or distribution of the Performance Units and the issuance of the
underlying shares of Common Stock. You are responsible for the payment of all
taxes applicable to any income realized upon the distribution of the shares of
Common Stock after vesting of the Performance Units. Unless you provide written
notice to the Company within five days after the vesting of the Performance
Units that you will settle your tax obligation by paying cash, or unless
otherwise determined by the Company in its sole discretion, settlement of your
tax obligation shall be made by the Company by withholding and cancelling shares
of Common Stock that would be otherwise distributable to you, with the fair
market value of such Common Stock for such purposes equal to the closing price
per share of Common Stock as generally reported on the Nasdaq Stock Market (or
such other exchange or market where the Common Stock is trading) on the date of
distribution of the shares of Common Stock . If you elect to settle your tax
obligation by paying cash, and do not make timely payment of your tax
withholding obligation by cash or check by the date of distribution of the
shares of Common Stock, the Company may, in its sole discretion, satisfy your
tax withholding obligation by withholding and cancelling shares of Common Stock
that would be otherwise distributable to you in the manner set forth in this
Section 13.

14.
No Right to Continue as an Employee; No Right to Further Grants. This Agreement
does not give you any right to continue as an employee of the Company or any of
its subsidiaries for any period of time or at any rate of compensation, nor does
it interfere with the Company’s or its subsidiaries’ right to determine the
terms of your employment.

15.
Rules of Construction. This Agreement shall be administered, interpreted, and
construed in a manner consistent with Code section 409A to the extent necessary
to avoid the imposition of additional taxes under Code section 409A(a)(1)(B).
Should any provision of this Agreement be found not to comply with, or otherwise
be exempt from, the provisions of Code section 409A, such provision shall be
modified and given effect (retroactively if necessary), in the sole discretion
of the Compensation Committee, and without your consent, in such manner as the
Compensation Committee determines to be necessary or appropriate to comply with,
or to effectuate an exemption from, Code section 409A. In particular, where the
time of payment is predicated upon a termination of employment, termination of
employment shall mean a separation from service as defined in the regulations
under section 409A of the Internal Revenue Code. Such regulations are hereby
incorporated by reference where applicable.

16.
Interpretations Binding. The interpretations and determinations of the
Compensation Committee are binding and conclusive. This Agreement is entered
into in Missouri and its terms shall be governed by and interpreted in
accordance with the laws of the State of Missouri without regard to conflict of
law principles.

17.
Jurisdiction. Any suit or other legal action to enforce the terms of this
Agreement or any document or agreement referenced herein must be brought in the
St. Louis County, Missouri Circuit Court or (if federal jurisdiction exists) the
U.S. District Court for the Eastern District of Missouri. You agree that venue
and personal jurisdiction are proper in either such court, and waive all
objections to jurisdiction and venue and any defense or claim that either such
forum is not the most convenient forum.

18.
Termination of Right to Receive Shares; Recoupment. You understand and agree
that your right to receive and retain the Performance Units granted herein (and
the benefits thereof) is conditioned on your compliance with the terms of this
Agreement and any agreement referenced herein. In the event you violate this
Agreement or any other agreement referenced herein, then in addition to and not
in lieu of any other rights and remedies available to the Company for such
breach, all of which are expressly reserved, the Company may: (i) cancel any
Performance Units that are unvested or vested but not yet issued to you; and
(ii) recover from you any and all common stock issued to you under any
Performance Units, or an amount equal to the value of the same, with such value
being the fair market value of the common stock at the close of business on the
date that the shares were issued under the Performance Units.



